Name: 79/659/EEC: Commission Decision of 18 July 1979 fixing the time limit by which the Governments of certain Member States must adopt decisions relating to the establishment of reference tariffs for the carriage of goods by road to and from Denmark (Only the French, Danish, German, English and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-07-25

 Avis juridique important|31979D065979/659/EEC: Commission Decision of 18 July 1979 fixing the time limit by which the Governments of certain Member States must adopt decisions relating to the establishment of reference tariffs for the carriage of goods by road to and from Denmark (Only the French, Danish, German, English and Dutch texts are authentic) Official Journal L 187 , 25/07/1979 P. 0017 - 0017****( 1 ) OJ NO L 334 , 24 . 12 . 1977 , P . 22 . COMMISSION DECISION OF 18 JULY 1979 FIXING THE TIME LIMIT BY WHICH THE GOVERNMENTS OF CERTAIN MEMBER STATES MUST ADOPT DECISIONS RELATING TO THE ESTABLISHMENT OF REFERENCE TARIFFS FOR THE CARRIAGE OF GOODS BY ROAD TO AND FROM DENMARK ( ONLY THE DANISH , DUTCH , ENGLISH , FRENCH AND GERMAN TEXTS ARE AUTHENTIC ) ( 79/659/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2831/77 OF 12 DECEMBER 1977 ON THE FIXING OF RATES FOR THE CARRIAGE OF GOODS BY ROAD BETWEEN MEMBER STATES ( 1 ), AND IN PARTICULAR ARTICLE 7 ( 4 ) THEREOF , WHEREAS DENMARK HAS OPPOSED THE IMPLEMENTATION OF THE PROPOSALS FOR REFERENCE TARIFFS FOR THE CARRIAGE OF GOODS BY ROAD TO AND FROM BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , FRANCE , IRELAND , LUXEMBOURG , THE NETHERLANDS AND THE UNITED KINGDOM ; WHEREAS , IN ORDER TO OVERCOME THE DIFFICULTIES ARISING , THOSE MEMBER STATES MAY ADOPT DECISIONS AS SOON AS POSSIBLE ; WHEREAS NO DECISIONS HAVE BEEN TAKEN ; WHEREAS , IN THIS SITUATION , THE COMMISSION MAY PRESCRIBE A PERIOD WITHIN WHICH THE MEMBER STATES CONCERNED MUST TAKE SUCH DECISIONS ; WHEREAS , UNDER THESE CIRCUMSTANCES , THE COMMISSION SHOULD MAKE USE OF THAT POSSIBILITY IN ORDER TO SPEED UP THE ENTRY INTO FORCE OF REFERENCE TARIFFS FOR CARRIAGE TO AND FROM DENMARK ; WHEREAS 15 SEPTEMBER 1979 IS A REASONABLE TIME LIMIT ENABLING THE MEMBER STATES TO TAKE THE NECESSARY DECISIONS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE GOVERNMENTS OF DENMARK , BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , FRANCE , IRELAND , LUXEMBOURG , THE NETHERLANDS AND THE UNITED KINGDOM SHALL , BY 15 SEPTEMBER 1979 AT THE LATEST , ADOPT DECISIONS ON THE PROPOSALS FOR REFERENCE TARIFFS WHICH HAVE BEEN SUBMITTED TO THEM AND WHICH RELATE TO THE CARRIAGE OF GOODS BY ROAD TO AND FROM DENMARK . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK , THE KINGDOM OF BELGIUM , THE FEDERAL REPUBLIC OF GERMANY , THE FRENCH REPUBLIC , IRELAND , THE GRAND DUCHY OF LUXEMBOURG , THE KINGDOM OF THE NETHERLANDS AND THE UNITED KINGDOM . DONE AT BRUSSELS , 18 JULY 1979 . FOR THE COMMISSION RICHARD BURKE MEMBER OF THE COMMISSION